Cook, J.,
dissenting in part and concurring in part. I concur in Justice Lundberg Stratton’s dissent but write separately to add the following observation. Miami University withheld by redaction information that should have been released. Review of the requested records shows that Miami University deleted the following information that was not personally identifiable, ie., information that would not'be easily traceable to the student’s identity: the age and sex of the student, the general location of the incident, any description of the student’s conduct leading to the disciplinary violation, and the severity of the sanction imposed. Respondent additionally withheld entire records on the basis that they contained personally identifiable information. However, these records also contain information, such as that listed above, that would not make the student’s identity easily traceable. Therefore, I would grant a limited writ requiring disclosure of the records with only personally identifiable information deleted.